Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed pursuant to Rule 424(b)(2) Registration No. 333-160018 PROSPECTUS SUPPLEMENT (To Prospectus Dated June 16, 2009) American Express Credit Corporation Medium-Term Senior Notes, Series D Due Nine Months or More from Date of Issue We may offer from time to time our medium-term senior notes, Series D, to which we refer as the notes. The final terms of each note offered will be included in a pricing supplement. Unless a pricing supplement states otherwise, the notes offered will have the following general terms:  The notes will mature nine months or more from the date of issue.  The notes will bear interest at either a fixed or a floating rate. Floating rate interest will be based on: Õ Commercial Paper Rate; Õ Federal Funds Rate; Õ CD Rate; Õ LIBOR; Õ EURIBOR; Õ Prime Rate; Õ Treasury Rate; or Õ Any other rate specified in the applicable pricing supplement.  The notes may be indexed in which payments of interest or principal may be linked to the price of one or more securities, currencies, commodities or other goods.  Fixed rate interest will be paid on the dates stated in the applicable pricing supplement.  Floating rate interest will be paid on the dates stated in the applicable pricing supplement.  The notes will be held in global form through The Depository Trust Company, unless otherwise specified.  The notes may be either redeemed by us or repaid at your option if specified in the applicable pricing supplement.  The notes will be denominated in U.S. dollars unless another currency is specified in the applicable pricing supplement and will have minimum denominations of $100,000 unless otherwise specified. Discounts and Proceeds to Price to Public Commissions Us Per Note 100% 0.010% - 0.750% 99.250% - 99.990% (1) Unless a pricing supplement states otherwise. You should carefully consider the information under Risk Factors contained in the accompanying prospectus as well as the risk factors contained in other documents incorporated by reference into this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Offers to purchase the notes are being solicited from time to time by the agents listed below. The agents have agreed to use their reasonable efforts to sell the notes. There is no established trading market for the notes and there can be no assurance that a secondary market for the notes will develop. Banc of America Securities LLC Barclays Capital BNP PARIBAS BNY Mellon Capital Markets, LLC Citi Credit Suisse Deutsche Bank Securities Goldman, Sachs & Co. J.P. Morgan Merrill Lynch & Co. RBS UBS Investment Bank Utendahl Capital Partners, L.P. Wachovia Securities The Williams Capital Group, L.P. June 16, 2009 TABLE OF CONTENTS Page Prospectus Supplement Where You Can Find More Information S-3 Incorporation of Certain Documents by Reference S-3 Summary of the Offering S-4 Important Currency Information S-5 Use of Proceeds of the Notes S-6 Description of Notes S-7 Plan of Distribution S-9 Legal Matters S-10 Experts S-11 Prospectus About this Prospectus i Where You Can Find More Information ii Incorporation of Certain Documents By Reference ii Forward-Looking Statements iii The Company 1 Risk Factors 2 Use of Proceeds 6 Description of Debt Securities 7 Description of Warrants 27 ERISA Considerations 28 Certain U.S. Federal Income Tax Consequences 30 Plan of Distribution 37 Legal Matters 38 Experts 38 You should rely only on the information contained in this prospectus supplement, the accompanying prospectus and the applicable pricing supplement as well as the information incorporated by reference. We have not, and the agents have not, authorized anyone to provide you with information that is different. This prospectus supplement may only be used where it is legal to sell these notes. The information incorporated by reference or contained in this prospectus supplement or the accompanying prospectus may only be accurate on the date of the relevant incorporated document or of this prospectus supplement, as the case may be. S-2 WHERE YOU CAN FIND MORE INFORMATION As required by the Securities Act of 1933, as amended, to which we refer as the Securities Act, we filed a registration statement on Form S-3 (No. 333-[]), to which we refer as the registration statement, relating to the notes we are offering by this prospectus supplement and the accompanying prospectus. The registration statement includes additional information. We file annual, quarterly and current reports and other information with the Securities and Exchange Commission, or the SEC. Our SEC filings are available to the public from the SECs Website at http://www.sec.gov. You may also read and copy any document we file, including the registration statement, at the SECs public reference facilities at treet, N.E., Room 1580, Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information about the operation of the public reference room. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The SEC allows us to incorporate by reference the information we file with the SEC, which means that we can disclose important information to you by referring you to those documents. The information that we incorporate by reference is considered to be part of this prospectus supplement. Any reports filed by us with the SEC after the date of the accompanying prospectus and before the date that the offering of the securities by means of this prospectus supplement is terminated will automatically update and, where applicable, supersede any information contained in this prospectus supplement and the accompanying prospectus or incorporated by reference in this prospectus supplement or the accompanying prospectus. This means that you must look at all of the SEC filings that we incorporate by reference to determine if any of the statements in this prospectus supplement and the accompanying prospectus or in any documents previously incorporated by reference have been modified or superseded. We incorporate by reference into this prospectus the following documents filed with the SEC (other than, in each case, documents or information deemed furnished and not filed in accordance with the SEC rules, including pursuant to Item 2.02 or Item 7.01 of Form 8-K, and no such information shall be deemed specifically incorporated by reference hereby or in any accompanying prospectus or applicable pricing supplement): Annual Report on Form 10-K for the year ended December 31, 2008. Quarterly Report on Form 10-Q for the quarter ended March 31, 2009. All documents filed by us under Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended, on or after the date of this prospectus supplement and before the date that the offering of the securities by means of this prospectus supplement is terminated. You may request a copy of these filings, at no cost, by writing or telephoning us at the following address or number: American Express Credit Corporation One Christina Centre 301 North Walnut Street, Suite 1002 Wilmington, Delaware 19801-2919 Attention: President (302) 594-3350 S-3 SUMMARY OF THE OFFERING This summary provides a brief overview of the terms of the offered notes. For a more complete understanding of the terms of the offered notes, before making your investment decision, you should carefully read: This prospectus supplement, which updates and changes information in the accompanying prospectus; The accompanying prospectus, which (1) provides an overview of us and certain aspects of our business, (2) explains the general terms of debt securities that we may offer and (3) explains certain terms of the notes that may be offered; The applicable pricing supplement, which (1) contains the specific terms of the notes being offered and (2) updates and changes information in the accompanying prospectus and/or this prospectus supplement; and The documents referred to in Where You Can Find More Information and Incorporation of Certain Documents by Reference above for information on us and for our financial statements. General Terms of the Notes We may offer from time to time the Series D notes described in this prospectus supplement. We refer to the offering of the notes as our medium-term note program. The following summary describes the notes we are offering under this program in general terms only. The notes will mature nine months or more from the date of issuance and will pay interest, if any, on the dates specified in the applicable pricing supplement. The notes will bear interest at either a fixed rate, which may be zero in the case of notes issued at an original issue discount, or a floating rate. The notes will be issued in U.S. dollars, unless we specify otherwise in the applicable pricing supplement. The notes may be either redeemed by us or repaid at your option, if specified in the applicable pricing supplement. Payments of principal and/or interest on the notes may be linked to prices, changes in prices, or differences between prices, of currencies, commodities, securities, baskets of securities, or indices based on other price, economic or other measures as are described in the applicable pricing supplement. We may issue amortizing notes that pay both interest and principal prior to the maturity of the notes. The notes will not be listed on any securities exchange, unless we specify otherwise in the applicable pricing supplement. Forms of the Notes Unless otherwise specified in the applicable pricing supplement, the notes that we offer under our medium-term note program will only be issued in fully registered form and will be represented by global securities registered in the name of a nominee of The Depository Trust Company, to which we refer as the DTC, as depositary under the indenture governing the notes, except under certain circumstances set forth in the indenture in which the global notes may be exchanged for certificates issued in definitive form. We refer you to Description of Debt SecuritiesGlobal Securities and Global Clearance and Settlement Procedures in the accompanying prospectus for information on DTCs book-entry system. S-4 IMPORTANT CURRENCY INFORMATION Purchasers are required to pay for each note in the specified currency specified by us for that note. If requested by a prospective purchaser of notes having a specified currency other than U.S. dollars, the agent soliciting the offer to purchase may at its discretion arrange for the conversion of U.S. dollars into such specified currency to enable the purchaser to pay for such notes. Each such conversion will be made by the relevant agent on such terms and subject to such conditions, limitations and charges that the agent may from time to time establish in accordance with its regular foreign exchange practices. The purchaser must pay all costs of exchange. S-5 USE OF PROCEEDS OF THE NOTES Unless otherwise indicated in the applicable pricing supplement, we will add the net proceeds from the sale of the securities to our general funds, which we will use for financing our operations, including the purchase of receivables, the repayment of short-term senior debt incurred primarily to finance the purchase of receivables and for investment in short-term and medium-term financial assets. We expect to incur additional debt in the future to carry on our business. The nature and amount of our short-term, medium-term and long-term debt and the proportionate amount of each can be expected to fluctuate as a result of market conditions and other factors. S-6 DESCRIPTION OF NOTES The following description of the particular notes supplements the description of the general terms and provisions of the debt securities set forth in the accompanying prospectus. If any specific information regarding the notes in this prospectus supplement is inconsistent with the more general terms of the debt securities described in the accompanying prospectus, you should rely on the information in this prospectus supplement. The pricing supplement for each offering of notes will contain the specific information and terms for that offering. If any information in the applicable pricing supplement, including any changes in the method of calculating interest on any note, is inconsistent with this prospectus supplement, you should rely on the information in the applicable pricing supplement. The applicable pricing supplement may also add, update or change information contained in the accompanying prospectus and this prospectus supplement. It is important for you to consider the information contained in the accompanying prospectus, this prospectus supplement and the applicable pricing supplement in making your investment decision. General We will issue the notes under the indenture described in the accompanying prospectus, dated as of June 9, 2006, between us and The Bank of New York Mellon (formerly known as The Bank of New
